Title: From Thomas Jefferson to the Continental Board of War, 18 June 1779
From: Jefferson, Thomas
To: Committee of the Continental Congress



Sir
Williamsburgh June 18. 1779.

Inclosed you will receive the information you formerly desired on the subject of the barracks ordered to be built at Frederick. Some difference will appear between the report of some gentlemen formerly appointed for that purpose and Colo. Smith’s letter; which difference however may be accounted for by their different dates. It is with concern we find that the continent is likely to lose by the inconsiderate omission of Colo. Kennedy to take security from the undertaker. Upon thorough enquiry into the best measures which may now be pursued, and from gentlemen in whom we confide, we would take the liberty of recommending, that Mr. Hobday the undertaker be immediately prosecuted for not complying with his contract that the whole management be put into the hands of gentlemen near the place who may be relied on to have the work executed on the best terms possible, for we must observe for a very obvious reason that no one will undertake it for a fixed sum, and that you send a proper plan for the barracks, as we learn that egregious blunders in this way would have been committed had the former contract been complied with. Our only object in having Hobday sued is that an execution may be levied on the timber brought into place which seems to be all the property he has, and will be of worth in the execution of the work; and lest any delay should put it in his power to withdraw this we have recommended to your deputy paymaster here to authorize a suit against him immediately without awaiting your orders, which suit by our laws will be determined at the first court of the county after the expiration of ten days from the service of the writ. We recommend Colo. John Smith and Isaac Zane as proper persons for your full confidence in engaging this work on the best terms. From a knowledge of the country in which this building is to be erected we would advise you strongly to build of stone rather than wood. It will cost as little, perhaps less, in the outset as we are assured on good testimony. The stone is not half a mile distant, the spot itself abounding with limestone, the timber prepared fit for cutting into joists, boards &c. and whenever the determination of the war shall render the building useless for barracks, it will reimburse you in some degree by sale, rent or otherwise. This is submitted altogether to your consideration. You formerly expressed a wish that the executive of this state should ease you of this troublesome business. They then declined it, in hopes that the channel into which you had  put it would have had the work effected without trouble to you or them. Seeing now the unlucky turn it has taken and sensible that the common cause will be aided by the assistance of the executive in every state, where a business is become intricate and involved so as to require more of the time of the General council than ought to be so employed, they are willing to take up this matter and have the old contract settled as well as they can and the work carried into execution for you, if you think your distance or other occupations may prevent your being able to take better care of it. In this they will await your orders, and if you confide it to them, expect you shall be particular in your directions as to the plan, of what materials it shall be built and other circumstances of weight.
Among the prisoners taken at Detroit by Colo. Clarke, were some whose conduct seemed to call for severe treatment. I do myself the honour to inclose you a copy of our resolutions on that subject, containing the reasons of our severity. I have the honour to be Sir Your most obedient & most humble servt.,

Th: Jefferson

